DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Een et al. (8,647,319).
With respect to claim 1, Een discloses an elasticated material, as shown in figure 1a, comprising a first layer of material 102, a second layer of material 104, a plurality of bonds 132, and a plurality of elastomeric strands 110 extending in the lateral direction disposed between the first and second layers of material and being spaced apart in the longitudinal direction, as shown in figure 2a. A first bond of the plurality of bonds 132 is disposed on a first side of the elastomeric strand 110 and a second bond is disposed on a second side, as shown in figure 2b. The first and second bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9. The first and second bonds 132 each have a first side portion and a second side portion, the first side portion forming a first angle with respect to the elastomeric strand 110 and the second side portion forming a second angle with respect to the elastomeric strand 110, wherein the first angle is different from the second angle, as shown in figure 2b.
With respect to claim 2, the first angle is less than 90 degrees and the second angle is greater than 90 degrees, as shown in figure 2b.
With respect to claim 3, the second angle has a value of 180 minus the value of the first angle, as shown in figure 2b.
With respect to claim 4, the second side portion of the first bond forms a third angle that is equal to the second angle, as shown in figure 2b.
With respect to claim 7, the firs layer of material 102 and the second layer of material 104 are separate webs of material, as shown in figure 2a and described in column 7, lines 36-40.
With respect to claim 17, Een discloses absorbent article, as shown in figure 1a, comprising a body facing surface, a garment facing surface, a front region 121 including a front edge 114, a crotch region 123, and a rear region 122 including a rear edge 115. The article comprises an outer cover material 107, a bodyside liner material 102, and an absorbent body 106 extending between an absorbent body front edge and an absorbent body rear edge, as shown in figure 1a. The article further comprises a first elasticated material, as shown in figure 1, comprising a first layer of material 102, a second layer of material 104, a plurality of bonds 132, and a plurality of elastomeric strands 110 extending in the lateral direction disposed between the first and second layers of material and being spaced apart in the longitudinal direction, as shown in figure 2a. A first bond of the plurality of bonds 132 is disposed on a first side of the elastomeric strand 110 and a second bond is disposed on a second side, as shown in figure 2b. The first and second bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9. The first and second bonds 132 each have a first side portion and a second side portion, the first side portion forming a first angle with respect to the elastomeric strand 110 and the second side portion forming a second angle with respect to the elastomeric strand 110, wherein the first angle is different from the second angle, as shown in figure 2b.
With respect to claim 18, the elasticized material is located along the rear edge 115 and therefore forms a rear waist panel of the absorbent article, as shown in figure 1a.
With respect to claim 19, the elasticated material further comprises a third bond of the plurality of bonds 132 disposed on a first side of the elastomeric strand 110 and a fourth bond disposed on a second side, as shown in figure 2b. The third and fourth bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9.
With respect to claim 20, Een discloses an embodiment in which the elasticated material 125 is located in both the front and rear waist regions, as shown in figure 4. Een therefore discloses a second elasticated material, as shown in figure 1, comprising a first layer of material 102, a second layer of material 104, a plurality of bonds 132, and a plurality of elastomeric strands 110 extending in the lateral direction disposed between the first and second layers of material and being spaced apart in the longitudinal direction, as shown in figure 2a. A first bond of the plurality of bonds 132 is disposed on a first side of the elastomeric strand 110 and a second bond is disposed on a second side, as shown in figure 2b. The first and second bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9. The first and second bonds 132 each have a first side portion and a second side portion, the first side portion forming a third angle with respect to the elastomeric strand 110 and the second side portion forming a fourth angle with respect to the elastomeric strand 110, wherein the third angle is different from the fourth angle, as shown in figure 2b.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Een et al. (8,647,319).
With respect to claim 5, Een discloses all aspects of the claimed invention with the exception of the first angle being between about 30-89 degrees and the second angle being between about 95-145 degrees. Een shows in figure 2b that the bonds are formed at approximately a 45 degree angle such that the first angle is about 45 degrees and the second angle is about 135 degrees. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first angle of Een about 45 degrees and the second angle of Een about 135 degrees since Een reasonably teaches in figure 2a that this is a preferred bond angle.
With respect to claim 6, Een discloses all aspects of the claimed invention with the exception of the first angle being between about 50-88 degrees and the second angle being between about 115-135 degrees. Een shows in figure 2b that the bonds are formed at approximately a 45 degree angle such that the first angle is about 45 degrees and the second angle is about 135 degrees. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first angle of Een about 45 degrees and the second angle of Een about 135 degrees since Een reasonably teaches in figure 2a that this is a preferred bond angle.
With respect to claim 11, Een discloses an elasticated material, as shown in figure 1a, comprising a first layer of material 102, a second layer of material 104, a plurality of bonds 132, and a plurality of elastomeric strands 110 extending in the lateral direction disposed between the first and second layers of material and being spaced apart in the longitudinal direction, as shown in figure 2a. The elasticated material comprises a first region comprising a portion of the first and second layers 102 and 104, at least one of the elastomeric strands 110, and a first subset of bonds 132 forming a first angle, as shown in figure 3 wherein the first region comprises the strands indicated as elements 2-6. A second region distinct from the first region comprises a portion of the first and second layers 102 and 104, at least one of the elastomeric strands 110, and a second subset of bonds 132 forming a second angle, as shown in figure 3 wherein the second region comprises the strands indicated as element 7.  At least some bonds of each of the first and second subsets of bonds 132 form bond pairs comprising a first bond disposed on a first side of the elastomeric strand 110 and a second bond is disposed on a second side, as shown in figure 2b. The first and second bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9. 
Een discloses all aspects of the claimed invention with the exception of the first angle being different from the second angle. Een discloses that the first region 2-6 is intended to comprise a pattern formed by the bond pairs, as shown in figure 3, and further discloses that the bond pairs can be disposed at different angles with respect to the lateral direction to form the pattern, as shown in figure 2b. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first angle different from the second angle to achieve the predictable result of bond pairs that differ in orientation and shape in order to create a visually distinct pattern.
With respect to claim 12, the first region 2-6 is disposed longitudinally above the second region 7, as shown in figure 3.
With respect to claim 13, a third region 8, as shown in figure 3, is distinct from the first region 2-6 and the second region 7, and comprises a portion of the first and second layers 102 and 104, at least one of the elastomeric strands 110, and a third subset of bonds 132 forming a second angle, as shown in figure 3 wherein the third region comprises the strands indicated as element 8 At least some bonds of third subset of bonds 132 form bond pairs comprising a first bond disposed on a first side of the elastomeric strand 110 and a second bond is disposed on a second side, as shown in figure 2b. The first and second bonds 132 are spaced apart in a longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand 110, as shown in figure 2b and described in column 12, lines 1-9.
With respect to claim 14, the second region 7 is disposed between the first region 2-6 and the third region 8, as shown in figure 3.
With respect to claims 15-16, Een discloses all aspects of the claimed invention with the exception of the first angle being between about 50-88 degrees and the second angle being between about 115-135 degrees. Een shows in figure 2b that the bonds are formed at approximately a 45 degree angle such that the first angle is about 45 degrees and the second angle is about 135 degrees, which is 180 degrees minus the value of the first angle. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first angle of Een about 45 degrees and the second angle of Een about 135 degrees since Een reasonably teaches in figure 2a that this is a preferred bond angle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,973,703. Although the claims at issue are not identical, they are not patentably distinct from each other because while the correlation between bond angles is not identical, both the present and patented claims result in the same configuration of offset bonds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781